DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on November 10, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are rejected because it is unclear whether the claims are requiring the glasses to have the claimed thickness and properties or whether the claims are reciting conditional limitations wherein the glass is only required to exhibit the properties when at a thickness of 0.8mm. For examination, the limitations will be interpreted as conditional. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Shimatani (US PN 6,472,338).
Regarding claims 1-2 and 4: Shimatani teaches a lithium aluminosilicate crystallized glass that is transparent (see Col. 6 and 7). While Shimatani may not explicitly recite the transmittance at the claimed thickness, a haze value, a modulus, a toughness, a thermal conductivity or Vicker’s hardness as claimed, Shimatani’s glass has the same composition as Applicants (Note Shimatani’s Tables 1 and 2 compared to Applicants’ claim 4) and is made by a similar two step method using similar temperatures and durations (Note Shimatani’s Col. 6, lines 1-5 and especially, Shimatani’s Col. 7, lines 20-21 and Applicants’ specification Pg. 24 lines 30-34). Given the similarities, one having ordinary skill would reasonably conclude the same properties to be present absent a showing to the contrary (MPEP 2112).
	The limitation that the glass is “for chemical strengthening” is intended use and it has been held by the courts that as long as the prior art would be capable of such use, the limitation would be met. In the instant case, given that Shimatani’s glass has the same composition and is made by the same method as Applicants’, one having ordinary skill would conclude the same capabilities of use. Additionally, it is noted for the record that given that Shimatani’s glass includes alkali, one having ordinary skill would readily conclude that it is capable of being alkali ion exchanged (chemically strengthened). 
Regarding claim 3: While Shimatani may not explicitly recite that their transparent crystallized glass has beta spodumene formed therein, as Shimatani’s glass has the same composition as Applicants and is made by a similar two step method using similar temperatures and durations, the same phases would be expected (MPEP 2112).
2.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Fujita (JP2002154840).
Regarding claims 1-2 and 4: Fujita teaches a lithium aluminosilicate crystallized glass (see Tables). While Shimatani may not explicitly recite the transmittance at the claimed thickness, a haze value, a modulus, a toughness, a thermal conductivity or Vicker’s hardness as claimed, Shimatani’s glass has the same composition as Applicants (see compositions in Tables, especially Example 8) and is made by a similar two step method using similar temperatures and durations (Note Fujita’s par 0033, 0039 and Applicants’ specification Pg. 24 lines 30-34). Given the similarities, one having ordinary skill would reasonably conclude the same properties to be present absent a showing to the contrary (MPEP 2112).
	The limitation that the glass is “for chemical strengthening” is intended use and it has been held by the courts that as long as the prior art would be capable of such use, the limitation would be met. In the instant case, given that Fujita’s glass has the same composition and is made by the same method as Applicants’, one having ordinary skill would conclude the same capabilities of use. Additionally, it is noted for the record that given that Fujita’s glass includes alkali, one having ordinary skill would readily conclude that it is capable of being alkali ion exchanged (chemically strengthened). 
Regarding claim 3: The crystallized glass has beta spodumene formed therein (see Example 8 in Table).
3.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Matano (JP2001348250).
Regarding claims 1-2 and 4: Matano teaches a lithium aluminosilicate crystallized glass that is transparent with a visible transmission of above 85% at 1mm thick (see Tables and 0049). While Matano may not explicitly recite the transmittance at the claimed thickness of 0.8mm, a haze value, a modulus, a toughness, a thermal conductivity or Vicker’s hardness as claimed, Shimatani’s glass has the same composition as Applicants (see compositions in Tables) and is made by a similar two step method using similar temperatures and durations (Note Matano’s overlapping temperatures and durations in 0034 with Applicants’ specification Pg. 24 lines 30-34). Given the similarities, one having ordinary skill would reasonably conclude the same properties to be present absent a showing to the contrary (MPEP 2112).
	The limitation that the glass is “for chemical strengthening” is intended use and it has been held by the courts that as long as the prior art would be capable of such use, the limitation would be met. In the instant case, given that Matano’s glass has the same composition and is made by a similar method as Applicants’, one having ordinary skill would conclude the same capabilities of use. Additionally, it is noted for the record that given that Matano’s glass includes alkali, one having ordinary skill would readily conclude that it is capable of being alkali ion exchanged (chemically strengthened). 
Regarding claim 3: While Matano may not explicitly recite that their transparent crystallized glass has beta spodumene formed therein, as Matano’s glass has the same composition as Applicants and is made by a similar two step method using similar temperatures and durations, the same phases would be expected (MPEP 2112).

4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by Amin (US Pub 20140134397).
Regarding claims 1-2 and 4: Amin teaches lithium aluminosilicate crystallized glass (see abstract, Tables 4 and 12) which can have a visible transmittance over 400-750nm being greater than 90% at 1mm (abstract), a Young’s modulus of 50-800GPa (abstract) or even 85.83 GPa (note the modulus in Table 12 converts to 85.83GPa), a fracture toughness of greater than 0.6MPa*m1/2 (abstract) such as 1MPa*m1/2 (note the toughness in Table 12), a thermal conductivity of less than 2W/mK (abstract) and even within the range claimed (note par 0054), have a Vicker’s hardness of at least 450 (abstract) and can be for chemical strengthening (see entire document). 
While Amin may not explicitly recite the transmittance over the broader range of 380-780nm at the smaller thickness of 0.8mm as claimed, a haze value, or the more limited Vicker’s hardness claimed, Amin’s glass has the same composition as Applicants (see compositions in Tables 4 and 12) and is made by a similar two step method using overlapping temperatures and durations (Note Amin’s overlapping temperatures and durations in 0060 with Applicants’ specification Pg. 24 lines 30-34). Given the similarities, one having ordinary skill would reasonably conclude the same properties to be present absent a showing to the contrary (MPEP 2112).
Regarding claim 3: As Amin’s glass and two step method are so similar to Applicants’, the same phases would be expected (MPEP 2112). Alternatively, Amin does teach that their glasses can be made to include transparent beta spodumene (see 0010). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,274,058. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope and any additional limitations would have been obvious in view of the prior art above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784